          Case 1:20-cv-01736-NONE-SAB Document 11 Filed 02/23/21 Page 1 of 1


 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8   G&G CLOSED CIRCUIT EVENTS, LLC,                    Case No. 1:20-cv-01736-NONE-SAB

 9                  Plaintiff,                          ORDER CONTINUING SCHEDULING
                                                        CONFERENCE TO MAY 18, 2021
10           v.

11   ANA LINDA VELASQUEZ, et al.,

12                  Defendants.

13

14          G&G Closed Circuit Events, LLC (“Plaintiff”) filed this action on December 9, 2020.

15 On December 10, 2020, a scheduling order issued setting the mandatory scheduling conference

16 for March 9, 2021. On February 18, 2021, an order issued requiring Plaintiff to file a notice of

17 the status of service in this action within five days. (ECF No. 6.) On February 22, 2021,

18 Plaintiff filed proofs of service and status report was filed on February 23, 2021. (ECF Nos. 7-

19 10.)     To allow for an answer or responsive pleading to be filed in this action, the scheduling

20 conference set for March 9, 2021 is HEREBY CONTINUED to May 18, 2021, at 10:00 a.m. in

21 Courtroom 9. The parties shall file a joint scheduling report seven (7) days prior to the

22 scheduling conference.

23
     IT IS SO ORDERED.
24

25 Dated:      February 23, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
